Title: Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje to John Adams, 2 September 1784
From: Willink, Van Staphorst, and De la Lande & Fynje
To: Adams, John


        
          Sir
          Amsterdam 2 Septr. 1784
        
        By the honour of your Excellencies favour we observe, that our letter, of whch. we annex the Copy must not have reached you, whch. acknowledged the receipt of your Truncks.
        
        since your Excellency has not taken the Last acct. with you, we inclose also the copy of it, together with the account of the sums we payed for you till this date, and whch. we have now charged in acct. to the United States to the amount of—ƒ9616:6:8
        We also inclose account of the Sums payed and charged directly at the proper date in acct. to the United States, in conformity of your Excellencies order.
        We have no doubt, but Your Excellency’ll find these pieces right and explicit to enable You, to settle with Mr Barcly; and all agree with the acct. Sent to his Excellency Robt. Morris Esqr.
        Hitherto we have not received the Least notice of this Super Intendent of Finance, either concerning the payment of all the drafts, nor abt. the New Loan, we Shall be pleased to hear if your Excelly. has received letters abt. it.
        Since the first Lotery of the premiums of the New Loan in conformity of your Excellencies Obligation must be drawn Next month, we beg leave to pray you to order us to perform it, either in the beginning or at the end of october, we Should think the Latter end of the month preferable.
        Your Exellency Will remember, you reserved the option to the United States, to paÿ the premiums in obligations, or in cash, we think not Amiss to offer to your Consideration, as the premiums to be drawn Amount only at this period to a Sum of ƒ50,000—:— that it Should tend greatly to confirm and edify the American Credit, to qualify us to advertise by the advertissement of the day fixed in octbr. for drawing the Premiums.
        “that we are expressely ordered to pay the premiums to the holders of the Obligations, whose No. shall draw the Same in ready money the Pmo. febry. the day the first year intrest falls due on the Loan”
        We are persuaded this Will operate favourably, as the Money Lenders will Consider, that the intention is to discharge the debt punctually, and that however the States could make the payment in Obligations payg. after 17 Years, resolve to pay it in ready money, as more to the mind of the Lenders whch. Shall greatly encrease their Confidence for America.
        as all our endeavours tend to promote this, your Excellency’ll find a new proof in our proposals of it, whch. we readily Submit to your better Judgment, on whh. we Shall expect your opinion and orders, how to direct the Same.
        
        We are happy to See Your Excellency enjoys with Your Family a good health, bÿ whc. we hope you may Long be preserved, and bring your Commission at a stand to your and your Committants Satisfaction.
        We have the honour to be with respectfull Attachement / Sir / Your Excelly’s: Most Humb & Ob Servants
        
          Wilhem & Jan WillinkNics. & Jacob van Staphorst.de la Lande & Fynje
        
      